TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                            JUDGMENT RENDERED JUNE 20, 2013



                                        NO. 03-12-00128-CR


                                   The State of Texas, Appellant

                                                   v.

                                  John William Villegas, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

order: IT IS ORDERED, ADJUDGED AND DECREED by the Court that the order of the

trial court is in all things affirmed; that the appellant pay all costs relating to this appeal; and that

this decision be certified below for observance.